                4:21-cv-00998-RMG                 Date Filed 08/23/21         Entry Number 21           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Supreme Raheem Ackbar, aka Ronald Gary #275886
                            Plaintiff                                  )
                          v.                                           )     Civil Action No.      4:21-cv-998-RMG
 Charles Williams, Curtis Early, Johnatan Bennet, K.                   )
 Conrad, Lt. Borem, Lt. Blakely, Lt. Blackburn and                     )
                    Sgt. Harmon                                        )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Richard M. Gergel, United States District Judge.

                                                                           ROBIN L. BLUME
Date: August 23, 2021                                                      CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
